DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INCREASING RENDERING PERFORMANCE USING DYNAMIC RESOLUTION.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 2, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoshan (pub. no. 20150177822) in view of Non Patent Literature Nixon, Kent W at al., “Scope -quality retaining display rendering based on user-smart phone distance”, CCAD ’16: Proceedings of the 35th International Conference on Computer-Aided Design, Article 1, pages 1-6, November 1, 2016,  (“Nixon”, hereafter).
Regarding claim 1, Shoshan discloses a method of rendering image frames for a videogame, comprising the steps of:  for one or more predetermined features of a virtual environment of a videogame, setting a movement distance threshold;  detecting whether the current frame rate is below one or more of the respective minimum frame rates;  and if so,  reducing a rendering resolution used during rendering of one or more subsequent image frames to increase the frame rate above one or more of the minimum frame rates (“Frame rate is a major tool for controlling the power consumption of video games. It is very common in a game, to have different scenes in which the frame rate changes dramatically. Even in a single location, when the user turns the mouse to look around, looking in one direction can result in a high frame rate, while changing the view can result in a low frame rate. As seen in FIG. 3, typically, a frame rate below 15 FPS makes those games unplayable. Between 15 FPS and 30 FPS they are only marginally playable. The main reason for this is a non smooth and annoying animation rate, generating user's impression of lack of stability. Fortunately, the frame rate can be improved by trading it off with image resolution. By rendering at a lower resolution, we can balance the frame rate. Even though the visual quality decreases, the overall experience significantly improves, upgrading from "non playable" to "marginally playable", from "non playable" to "playable" or 

The thresholds 31 and 32 of FIG. 3 are dynamic thresholds, meaning that the threshold value can be automatically modified in the course of application. The threshold 31 represents the lowest frame rate allowable at a given time, while conserving the playability. This threshold is tightly related to power conservation. Its value can be dynamically varied according to the temporal battery level of the mobile device. When the battery is fully charged a high FPS can be afforded, but when battery goes down, a lower FPS (until the minimum playable FPS) should be set. Meaning, that the level of user's experience, from best, via fair, to bearable, can be a function of the battery level. E.g. a 99% charged battery can allow 70 FPS, while 20% allows only 30 FPS. 

Despite the fact that the threshold 31 is on the edge of a non-playable region, in some cases the threshold can be moved even down without violating the playability, but saving power. This is doable when the scene doesn't change, aka temporarily there is a slow or no motion at all. Such a case is illustrated in FIG. 9. FIG. 9A shows an example of a sequence of a 6 stage motion that is scheduled to occur in a given time, 1 second. In FIG. 9B the sequence is played at a high, well playable section, of 60 FPS. Each stage repeats on itself several times, without actually changing the displayed image. FIG. 9C plays the same sequence during the same given time of 1 second, but at a very low rate of 6 FPS. By reducing the FPS an energy is saved, while. The threshold 31 slipped deep into the non playable section reducing drastically the FPS, though the display was preserved and the playability wasn't hurt”, [0045] – [0047]).
Regarding claim 1, it is noted that Shoshan does not explicitly disclose calculating a minimum frame rate in based on a per frame movement threshold.   Nixon however teaches calculating a minimum frame rate in based on a per frame movement threshold (“We define temporal-MRA (TMRA) as the metric by which we determine the maximum observable framerate in a video or animation. This can be accomplished by taking                                 
                                    f
                                    s
                                
                            , defined by MRA and considering it instead as                                 
                                    f
                                    d
                                
                            , which we define as the smallest change in an object's physical location that can be observed by the user. This can be used to define the minimum rendering framerate such that inter-frame shifting of object's location is equal to                                
                                     
                                    f
                                    d
                                
                            . 
The illusion of continuous object motion in a video or animation is created by displaying a series of static images in rapid secession. In each image, a moving object, e.g. a ball or car, is shifted slightly in the image relative to the previous one. Given that perceived object displacement from one frame to the next is below some threshold, the HVS then interpolates continuous motion from the discrete inter-frame shifts. Fig. 5 illustrates the effect of framerate on inter-frame object motion. For an object with a specific constant velocity, increasing framerate results in reduced inter-frame displacement and smoother perceived motion. Thus, the higher the framerate, the faster an object can be moving while being observed as undertaking smooth, continuous motion [15].  An object's physical displacement from one frame to the next,                         
                            p
                            d
                        
                    , can be defined as,
                         
                            p
                            d
                             
                            =
                             
                            |
                             
                            p
                            2
                             
                            –
                             
                            p
                            1
                             
                            |
                             
                            *
                             
                            p
                            s
                            ,
                        
                    		(4)

where                          
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            p
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is the object’s displacement from frame 1 to frame 2 measured in pixels, which is multiplied by the pixel size,                         
                            
                                
                                    p
                                
                                
                                    s
                                
                            
                        
                    , to determine the physical displacement from one frame to the next.
Relating to Fig. 5,                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                    -
                                     
                                    
                                        
                                            p
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            v
                                        
                                    
                                
                                
                                    F
                                    P
                                    S
                                
                            
                        
                    ,	(5)
where                         
                            p
                            v
                        
                     is an object’s velocity in pixels and                         
                            F
                            P
                            S
                        
                     is framerate. 
                         
                            f
                            d
                        
                    , it can be concluded that perceived  smoothness of a video or animation is maximized whenever                         
                            p
                            d
                             
                            <
                             
                             
                            f
                            d
                        
                    . However, the cases where                         
                            p
                            d
                             
                            <
                             
                            f
                            d
                        
                     result in inter-frame object  displacement which is not perceptible to the user, increasing  display rendering workload at no benefit. Hence, to minimize  display rendering workload while maintaining perceived quality,  the rendering framerate should be such that                        
                             
                            p
                            d
                             
                            =
                             
                            f
                            d
                        
                    . Combining  Eq. (1), (4), and (5), the required                         
                            F
                            P
                            S
                        
                     can be calculated as, 
                        
                            F
                            P
                            S
                            =
                             
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            v
                                        
                                    
                                    *
                                    
                                        
                                            p
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    2
                                    D
                                    *
                                    
                                        
                                            tan
                                        
                                        ⁡
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    			(6)

We refer to this metric as TMRA”, Section 3.1.2, p. 3).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way.  Here both Shoshan and Nixon are directed to systems that use a dynamic rendering resolution to adjust performance metrics.  To determine the minimum frame rate based on human visual acuity and object velocity as taught by Nixon would be to use a known technique to improve a similar method in the same way.  Therefore it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Shoshan to set the desired framerate as taught by Nixon.  To do so would optimize the use of the GPU while preserving image quality which would reduce power requirements or enable more complex scenes to be rendered.
Regarding claim 1, Shoshan discloses the per-frame movement distance represents a change in displayed position of a predetermined feature of a virtual environment of the videogame between successive image frames due to motion of one or more selected from the list consisting of:  i. an in-game virtual camera whose viewpoint is rendered in the image frame;  ii. a player avatar or predetermined part thereof;  iii. a non-player character or predetermined part thereof;  iv. an in-game vehicle;  v. an in-game projectile; and  vi. an in-game object subject to in-game physics simulation (“Such a temporary lowering of the dynamic threshold is made possible only when the amount of motion in the scene is very low. The measurement of motion can be done by parsing and analyzing transformation matrices representing objects, cameras and mouse transformation. Another way of detecting slow or null motion is by comparing images of consecutive frames”, [0048]).
Regarding claim 5, Shoshan discloses reducing a rendering resolution used during rendering of one or more subsequent image frames to increase the frame rate above the minimum frame rate comprises reducing a whole screen rendering resolution (“Fortunately, the frame rate can be improved by trading it off with image resolution. By rendering at a lower resolution, we can balance the frame rate. Even though the visual quality decreases, the overall experience significantly improves, upgrading from "non playable" to "marginally playable", from "non playable" to "playable" or from "marginally playable" to "playable". This tradeoff can be done dynamically during game's runtime”, [0045]).
Claim 12 is directed to an article of manufacture that contains code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claim 13 is directed to a system that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claims 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoshan (pub. no. 20150177822) in view of Non Patent Literature Nixon, Kent W at al., “Scope -quality retaining display rendering based on user-smart phone distance” as respectively applied to claims 1 & 13 above, and further in view of Saleh et al. (pub. no. 20180040097).
Regarding claims 6 and 15, it is noted that Shoshan does not disclose reducing resolution only in a peripheral area away from the gaze point of the user.  Saleh however, teaches reducing resolution only in a peripheral area away from the gaze point of the user ([0086], [0103]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way. Here both Shoshan and Saleh are directed to systems that use dynamic resolution rendering to adjust performance metrics.  To implement the foveated rendering as taught by Saleh in the Shoshan invention would be to us a known technique to improve a similar method in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Shoshan to incorporate the foveated rendering of Saleh. To do so would allow greater reduction in resolution for peripheral areas without significantly reducing image quality thereby increasing performance.
Claims 7, 8, 14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh et al. (pub. no. 20180040097) in view of Non Patent Literature Nixon, Kent W at al., “Scope -quality retaining display rendering based on user-smart phone distance”, CCAD ’16: Proceedings of the 35th International Conference on Computer-Aided Design, Article 1, pages 1-6, November 1, 2016,  (“Nixon”, hereafter).
Regarding claim 7, Saleh discloses a method of rendering image frames for a videogame, comprising the steps of: tracking the gaze of a user on a display used to display rendered images of the videogame; generating image frames using foveated rendering in which an effective image resolution is higher in the region of the display that the user is gazing at than in regions of the display that the user is not gazing at (“In general, for foveated rendering, GPU 12 may render less fragments (e.g., image pixels) in areas that the user will not notice. For instance, from eye 
Regarding claim 7, it is noted that Saleh does not explicitly disclose calculating a minimum frame rate in based on a per frame movement threshold.   Nixon however teaches calculating a minimum frame rate in based on a per frame movement threshold (“We define                                  
                                    f
                                    s
                                
                            , defined by MRA and considering it instead as                                 
                                    f
                                    d
                                
                            , which we define as the smallest change in an object's physical location that can be observed by the user. This can be used to define the minimum rendering framerate such that inter-frame shifting of object's location is equal to                                
                                     
                                    f
                                    d
                                
                            .

The illusion of continuous object motion in a video or animation is created by displaying a series of static images in rapid secession. In each image, a moving object, e.g. a ball or car, is shifted slightly in the image relative to the previous one. Given that perceived object displacement from one frame to the next is below some threshold, the HVS then interpolates continuous motion from the discrete inter-frame shifts. Fig. 5 illustrates the effect of framerate on inter-frame object motion. For an object with a specific constant velocity, increasing framerate results in reduced inter-frame displacement and smoother perceived motion. Thus, the higher the framerate, the faster an object can be moving while being observed as undertaking smooth, continuous motion [15].  An object's physical displacement from one frame to the next,                         
                            p
                            d
                        
                    , can be defined as,

                         
                            p
                            d
                             
                            =
                             
                            |
                             
                            p
                            2
                             
                            –
                             
                            p
                            1
                             
                            |
                             
                            *
                             
                            p
                            s
                            ,
                        
                    		(4)

where                          
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            p
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is the object’s displacement from frame 1 to frame 2 measured in pixels, which is multiplied by the pixel size,                         
                            
                                
                                    p
                                
                                
                                    s
                                
                            
                        
                    , to determine the physical displacement from one frame to the next.

Relating to Fig. 5,                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                    -
                                     
                                    
                                        
                                            p
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            v
                                        
                                    
                                
                                
                                    F
                                    P
                                    S
                                
                            
                        
                    ,	(5)

where                         
                            p
                            v
                        
                     is an object’s velocity in pixels and                         
                            F
                            P
                            S
                        
                     is framerate. 

Using our definition of                         
                            f
                            d
                        
                    , it can be concluded that perceived  smoothness of a video or animation is maximized whenever                         
                            p
                            d
                             
                            <
                             
                             
                            f
                            d
                        
                    . However, the cases where                         
                            p
                            d
                             
                            <
                             
                            f
                            d
                        
                     result in inter-frame object  displacement which is not perceptible to the user, increasing  display rendering workload at no benefit. Hence, to minimize  display rendering workload while maintaining perceived quality,  the rendering framerate should be such that                        
                             
                            p
                            d
                             
                            =
                             
                            f
                            d
                        
                    . Combining  Eq. (1), (4), and (5), the required FPS can be calculated as, 

                        
                            F
                            P
                            S
                            =
                             
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            v
                                        
                                    
                                    *
                                    
                                        
                                            p
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    2
                                    D
                                    *
                                    
                                        
                                            tan
                                        
                                        ⁡
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    				(6)

We refer to this metric as TMRA”, Section 3.1.2, p. 3).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way.  Here both Saleh and Nixon are directed to systems that use a dynamic resolution rendering to adjust performance metrics.  To determine the minimum frame rate based on human visual acuity and object velocity as taught by Nixon would be to use a known technique to improve a similar method in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Saleh to set the desired framerate as taught by Nixon.  To do so would optimize the use of the GPU while preserving quality which would reduce power requirements or enable more complex scenes to be rendered.
Regarding claim 8, Saleh discloses determining a point of interest within an image corresponding to the direction of gaze of a user at a display used to display the image;  rendering a part of the image that is within a predetermined distance from the point of interest at a first resolution; and  rendering at least part of the remainder of the image at one or more subsequent resolutions that are lower than the first resolution (“For cases where application 22 does not define the amount of foveation to apply, PE circuit 28 may still compare performance values 44 to performance threshold values 45 (actual, composite, or weighted composite values). FG circuit 26 may determine an amount of foveation to apply based on the comparison. For example, FG circuit 26 may define that the center of the image should have no foveation and define portions outwards from the center where foveation should be applied”, [0086]).
Regarding claim 11, Saleh discloses reducing a rendering resolution used during rendering of one or more regions of the display that the user is not gazing at for one or more subsequent image frames to increase the frame rate above the preferred frame rate ([0086], [0103]).
Claim 14 is directed to a system that implements the method of claim 7 and is rejected for the same reasons as claim 7.
Regarding claim 16, the combination of Saleh and Nixon discloses the or each preferred frame rate corresponds to a respective minimum frame rate at which movement of the or each predetermined features of the virtual environment of the videogame between successive image frames remains within the respective movement distance threshold; and  the rendering processor is operable, responsive to the current frame rate being below one or more of the respective minimum frame rates, to reduce a rendering resolution used during rendering of one or more subsequent image frames to increase the frame rate above the one or more minimum frame rates, by reducing a rendering resolution used during rendering of one or more regions of the display that the user is not gazing at for one or more subsequent image frames to increase the frame rate above the preferred frame rate (Saleh: [0086], [0103]).
Claims 9 & 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh et al. (pub. no. 20180040097) in view of Non Patent Literature Nixon, Kent W at al., “Scope -quality retaining display rendering based on user-smart phone distance” as applied to claim 7 above and further in view of Schowengerdt et al. (pub. no. 20160328884).
Regarding claim 9 & 10, it is noted that Saleh does not disclose two or more parts of successively lower resolutions where resolutions decrease as distance from the point of interest increases. Schowengerdt however, teaches two or more parts of successively lower resolutions where resolutions decrease as distance from the point of interest increases (“ For example, assuming a spiral scan pattern, an image frame may have five annular discrete regions 204a-204e, as illustrated in FIGS. 17a-17b. If it is presumed that the end user 50 is focused at the center of the field of view indicated by point 206a, the highest resolution region will be, e.g., 204a, and the remaining peripheral regions 204b-204e will have decreasing resolutions (FIG. 17a), starting with 204b, then 204c, then 204d, and finally 204e. In contrast, if it is presumed that the end user 50 is focused at the periphery of the field of view indicated by point 206d, the highest resolution region will be, e.g., 204d (FIG. 17b), and the remaining peripheral regions 204b-204e will have decreasing resolutions, starting with 204c and 204e, then 204b, and finally 204a. Notably, the resolution profile of the discrete regions 204 illustrated in FIGS. 17a and 17b is in accordance with the visual acuity distribution illustrated in FIG. 9b. That is, the resolution of the discrete regions will decrease from the highest resolution discrete region associated with 
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way. Here both Saleh and Schowengerdt are directed to systems that use dynamic resolution rendering to adjust performance metrics.  To implement the addition levels of foveated rendering as taught by Schowengerdt in the Saleh invention would be to us a known technique to improve a similar method in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Saleh to incorporate the multiple levels of foveated rendering of Schowengerdt. To do so would allow greater reduction in resolution for peripheral areas without significantly reducing image quality thereby increasing performance.
Allowable Subject Matter
Claims 3 &4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715